

Workday, Inc.
Change in Control Policy
(September 3, 2020)



ELIGIBILITY
Executive officers for purposes of Section 16 of the Exchange Act of 1934, as
amended (“Section 16 Officers”), other Executive Vice Presidents, and other
employees designated by the Board of Directors or the Compensation Committee of
Workday, Inc. (“Workday”) are eligible to participate in the Change in Control
Policy (each a “Participant”). A Participant shall cease to be a Participant
under the Policy (i) upon termination of employment with Workday prior to a
Change in Control (as defined below), (ii) in the event such Participant is no
longer either a Section 16 Officer or an Executive Vice President, or (iii) upon
the recommendation of a Co-Chief Executive Officer or the Chief People Officer
and confirmation by the Board of Directors or Compensation Committee.
BENEFITS
Under the Change in Control Policy, in the event of a Qualifying Termination in
connection with a Change in Control (as each is defined below) and contingent
upon the Participant’s execution and non-revocation of a binding separation and
release agreement within 60 days following the Qualifying Termination in a form
acceptable to Workday, the Participant will be entitled to receive:
i.A lump sum cash payment in an amount equal to such Participant’s annual base
salary as in effect immediately prior to the Change in Control, less applicable
withholding taxes;
ii.Accelerated vesting of 50% of the amount of Participant’s unvested equity
awards immediately prior to the Qualifying Termination; and
iii.A lump sum cash payment in an amount equal to an estimate of the aggregate
premiums for continuation coverage for twelve months pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).
The foregoing benefits in (i) and (iii) will be provided on Workday’s first
customary payroll date following the sixty-first (61st) day following the
Qualifying Termination.
DEFINITIONS
A “Change in Control” shall be deemed to have occurred if any one of the
following events shall have occurred:
i.any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) other than Workday’s
founders or a trust, foundation or other estate planning vehicle established by
one of Workday’s founders, becomes the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities representing
fifty percent (50%) or more of the total voting power represented by Workday’s
then-outstanding voting securities;
ii.the consummation of the sale or disposition of all or substantially all of
Workday’s assets; or
iii.the consummation of a merger or consolidation of Workday with any other
corporation, other than a merger or consolidation which would result in
Workday’s voting securities outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by our voting securities or such surviving
entity or its parent outstanding immediately after such merger or consolidation.
A “Qualifying Termination” shall be an involuntary termination of Participant’s
employment upon or within twelve months following a “Change in Control” other
than for “Cause,” death, or “Disability” (as defined in Section 409A of the
Code) or a voluntary resignation for “Good Reason.”




--------------------------------------------------------------------------------




DEFINITIONS (Continued)
“Cause” shall mean
i.Misconduct or gross negligence in the performance of Participant’s duties;
ii.Participant’s conviction or a plea of “no contest” for (x) a felony under the
laws of the United States or any state thereof or (y) a crime involving moral
turpitude for which the potential penalty includes imprisonment of at least one
year;
iii.Participant’s willful malfeasance or willful misconduct in connection with
Participant’s duties or any act or omission which is materially injurious to the
financial condition or business reputation of Workday or its affiliates; or
iv.Participant’s breach of the provisions of any contract or agreement between
Participant and Workday, including without limitation Workday’s standard
Proprietary Information and Inventions Agreement.
“Good Reason” shall mean
i.any material reduction in Participant’s Base Salary or target bonus
opportunity (excluding any change in value of equity incentives or a reduction
affecting substantially all similarly situated Participants);
ii.the primary business office for Participant being relocated by more than 50
miles from Participant’s current primary business office; or
iii.a material and sustained diminution to Participant’s duties and
responsibilities as in effect immediately following a Change in Control;
provided that any of the events described in clauses (i)-(iii) of this section
shall constitute Good Reason only if Workday fails to cure such event within 30
days after receipt from Participant of written notice of the event which
constitutes Good Reason and Participant resigns his or her employment within 30
days following expiration of such cure period; provided, further, that Good
Reason shall cease to exist for an event on the 90th day following its initial
occurrence, unless Participant has given Workday written notice thereof prior to
such date.
The “Code” shall mean the Internal Revenue Code of 1986, as amended.
POLICY TERMINATION
The Change in Control Policy will be reviewed annually by the Compensation
Committee, and may be amended or terminated by the Compensation Committee or
Board of Directors.
SUCCESSORS
Workday shall require any successor (whether pursuant to a Change in Control,
direct or indirect, and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the business and/or assets of
Workday to expressly assume and agree to perform the obligations under this
Policy in the same manner and to the same extent as Workday would be required to
perform in the absence of such a succession of Workday. For all purposes of this
Policy, the term “Workday” shall include any successor to Workday’s business
and/or assets or which becomes bound by this Policy by operation of law.
EXCLUSIVE BENEFIT ELECTION
In order to be eligible to participate in the Change in Control Policy, the
Participant must opt in to the Change in Control Policy and waive any existing
severance arrangement that would be triggered by a Change in Control or similar
transaction.
280G BEST-OF PROVISION
If the benefits described in the Change in Control Policy constitute “parachute
payments” within the meaning of the Code and would be subject to the excise tax
imposed by Section 4999 of the Code, then at the Participant’s discretion, the
benefits will be payable either (i) in full, or (ii) as to such lesser amount
which would result in no portion of such benefits being subject to the excise
tax under Section 4999 of the Code, whichever of the foregoing amounts (taking
into consideration applicable taxes, including the excise tax under Section
4999) would result in the receipt by Participant on an after-tax basis of the
greatest amount of benefits (even if some of such benefits are taxable under
Section 4999).


